8 N.Y.3d 904 (2007)
IVAN DIMICH, Appellant,
v.
MED-PRO, INC., Defendant, and
ALBERS MEDICAL DISTRIBUTORS, INC., et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 8, 2007.
Decided March 27, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the denial of appellant's motion for class action certification, renewal and reargument, and leave to serve an amended complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.